Citation Nr: 1544383	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to January 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement (NOD) in July 2010.  The Veteran was issued a statement of the case (SOC) in December 2011 and perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in February 2012.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the Veteran in his February 2012 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2012 VA Form 9 ("I can't stand too long...I can't handle a job in my field of construction...I haven't work[ed] in the pass[sic] 2 1/2 years.")  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the Veteran's February 2012 substantive appeal, he requested a Travel Board hearing, which was scheduled for July 2015.  See February 2012 VA Form 9.  He did not report.  The Board observes that a hearing notification letter was mailed in June 2015, but was returned to sender.  See June 2015 VA notification letter.  A review of the record reflects that the address to which the notification letter was directed differs from the Veteran's address listed in his most recent correspondence, the substantive appeal.  See February 2012 VA Form 9; see also June 2015 VA notification letter.  In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then reschedule him for a Travel Board hearing.


Accordingly, the case is REMANDED for the following actions:


1.  Verify the Veteran's current mailing address.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.  

2. Then take appropriate steps to reschedule the Veteran for a hearing before a member of the Board at the St. Petersburg, Florida RO (or in the alternative a videoconference hearing before the Board, if he so desires) at the next available opportunity.  Notify the Veteran, at his verified current address, of the date and time of his hearing.  The case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






